United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       January 30, 2007

                                                                Charles R. Fulbruge III
                               No. 06-10530                             Clerk
                             Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARLIE PENNY,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                         No. 4:06-CR-47-ALL
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Carlie Penny appeals the sentence of 24 months in prison and

12 months of supervised release imposed following revocation of his

term of supervised release.       The district court also imposed cer-

tain conditions of supervised release related to sex offenders but

did not require that Penny register as a sex offender.              Penny ar-

gues that the sentence is unreasonable or plainly unreasonable be-

cause it exceeds the advisory guideline range and was imposed with-

out the court’s issuing a detailed statement of reasons.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court may impose any sentence that falls within

the appropriate statutory maximum term of imprisonment allowed for

the revocation sentence.    18 U.S.C. § 3583(e)(3). The sentence im-

posed in Penny’s case, though in excess of the range indicated by

the policy statement, is within the statutory maximum term of im-

prisonment that the district court could have imposed.       See id.

Penny has not shown that his sentence was unreasonable or plainly

unreasonable in length.    See United States v. Hinson, 429 F.3d 114,

119-20 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).

     Furthermore, the court explicitly stated that it had consid-

ered the advisory guideline range and found it to be inadequate.

The court imposed the 24-month sentence to give Penny time to par-

ticipate in a residential drug treatment program.       The need for

medical care or other correctional treatment is one of the factors

a district court must consider under 18 U.S.C. § 3553(a).   The rec-

ord demonstrates that the court considered the relevant sentencing

factors and articulated sufficient reasons to support the sentence.

See United States v. Mares, 402 F.3d 511, 518-19 (5th Cir.), cert.

denied, 126 S. Ct. 43 (2005).

     Penny contends the district court abused its discretion in im-

posing the special conditions of supervised release relating to sex

offenders.   He argues that the court erred in finding that he had

committed a sex offense and that the conditions related to sex of-

fenders were overbroad and not reasonably related to any of the

statutory sentencing goals of § 3553.    We review the imposition of

                                  2
discretionary conditions of supervised release for abuse of discre-

tion.   United States v. Ferguson, 369 F.3d 847, 852 (5th Cir.

2004). “A district court abuses its discretion if it bases its de-

cision on an error of law or a clearly erroneous assessment of the

evidence.”   United States v. Castillo, 430 F.3d 230, 238 (5th Cir.

2005) (internal quotation marks and citation omitted).

     The district court’s determination that Penny had previously

committed a sex offense “is plausible in light of the record read

as a whole.”     See United States v. Lopez-Urbina, 434 F.3d 750,

766-67 (5th Cir.), cert. denied, 126 S. Ct. 672 (2005). Therefore,

we “may not reverse” that finding even if we might “have weighed

the evidence differently.”        See United States v. Charon, 442 F.3d

881, 891 (5th Cir.), cert. denied, 127 S. Ct. 260 (2006).          The spe-

cial conditions of supervised release are not overbroad and are

reasonably   related   to   the   sentencing   goals   of   §   3553.   See

§ 3583(d)(1); see also United States v. Prochner, 417 F.3d 54, 58-

64 & n.7 (1st Cir. 2005).

     AFFIRMED.




                                      3